DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-172841 , filed 09/24/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-8 recite a system, and therefore, falls under the statutory category of being a thing or products, claims 9 and 10 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.
2A – Prong 1: The claims 1-8 recites a judicial exception by reciting the limitations of using a processor and a memory to acquire biosignal, se a plurality of extraction time windows having different time lengths, and extract feature values from each window and to estimate state of a subject. These limitations, as drafted, is an apparatus that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “obtaining 
2A – Prong 2: The claims 1-8 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. time windows, capturing respiratory and body movement….) do not amount to significantly more. For example, obtaining physiological signal is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); and identifying status of the user is insignificant extra-solution activity (i.e., presenting data MPEP 2106.05(d)(II)).
2B: As discussed with respect to step 2A prong two, the additional limitations directed to the processor, memory, time windows, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer 
Claims 9-10 are also rejected based on a similarly discussion as presented above. Claims 9-10 are directed to an abstract idea without significantly more. The claims are directed towards obtaining, processing, storing, analyzing to define a physiological state. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plurality of extraction time windows a plurality of time windows " in line 10; it is unclear if they are the same, different, are the plurality of time windows a subset of the extraction time windows or are they completely different?  
Claim 2, lines 17-18 of the page, “a plurality of time windows”; it is unclear if this is the same as the a plurality of time windows from claim 1 or not.   Are the plurality of time windows , there is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-8 are rejected for depending on rejected claim 1.

Claim 9 recites the limitation "a plurality of extraction time windows a plurality of time windows " in line 4; it is unclear if they are the same, different, are the plurality of time windows a subset of the extraction time windows or are they completely different?  
Claim 10 recites the limitation "a plurality of extraction time windows a plurality of time windows " in line 4; it is unclear if they are the same, different, are the plurality of time windows a subset of the extraction time windows or are they completely different?  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20170360379 granted to Yang et al. (hereinafter “Yang”).
Regarding claim 1, Yang discloses a state estimation apparatus (para 0034, fig. 1) comprising: at least one processor (para 0006, para 0034, “electronic data processing component programmed to perform a patient monitoring method”); and a memory configured to store a program executable by the at least one processor (para 0006, 0034); wherein the at least one processor is configured to: acquire a biological signal of a subject (paras 0035, fig. 1, step 101, “receive at least one parameter of a patient”), in a certain period in which the biological signal is being acquired, set as a plurality of extraction time windows a plurality of time windows having mutually different time lengths (paras 0054-0055, figs 6-7, showing different parameters are measured at different times, therefore having plurality of time windows that are different), extract a feature value of the biological signal in each of the plurality time windows (figs 6-7, para 0055), and estimate a state of the subject based on the extracted feature value (para 0004, 0035).  

Regarding claim 2, Yang discloses the state estimation apparatus according to claim 1, wherein the at least one processor is configured to further set, as the plurality of extraction time windows, a plurality of time windows having identical time lengths at mutually different positions on a time axis (para 0055, fig. 7, measuring ABP at times  t0, t1 and t2 ).  

Regarding claim 3, Yang discloses the state estimation apparatus according to claim 1, wherein at least two of the plurality of extraction time windows are set so as to have a gap therebetween on a time axis (para 0055, fig 7, ABP and temperature are measured in a non-continuous manner as shown in fig 7).  

Regarding claim 4, Yang discloses the state estimation apparatus according to claim 1, wherein at least two of the plurality of extraction time windows are set so as to partially overlap each other on a time axis (para 0055, “the dotted line corresponding to HR illustrates that HR is measured frequently enough to approximate a continuous measurement”, therefore, the ABP and Temperature measurements will at least partially overlap with the HR measurement).  

Regarding claim 5, Yang discloses the state estimation apparatus according to claim 1, wherein at least two of the plurality of extraction time windows are set so as to be continuous with each other without overlapping and without a gap therebetween on a time axis (para 0055, “the dotted line corresponding to HR illustrates that HR is measured frequently enough to approximate a continuous measurement”).  

Regarding claim 6, Yang discloses the state estimation apparatus according to claim 1, wherein the biological signal of the subject is at least one selected from a pulse wave and a body motion (para 0034 “pulse sensor).  

Regarding claim 9, Yang discloses a state estimation method (para 0034, fig. 1) comprising: acquiring a biological signal of a subject (paras 0035, fig. 1, step 101, “receive at least one parameter of a patient”); in a certain period in which the biological signal is being acquired, setting as a plurality of extraction time windows a plurality of time windows having different time lengths (paras 0054-0055, figs 6-7, showing different parameters are measured at different times, therefore having plurality of time windows that are different); extracting a feature value of the biological signal in each of the plurality of extraction time windows (figs 6-7, para 0055); and estimating a state of the subject based on the extracted feature value (para 0004, 0035).  

Regarding claim 10, Yang discloses a non-transitory recording medium storing a program that causes a computer to: acquire a biological signal of a subject (paras 0035, fig. 1, step 101, “receive at least one parameter of a patient”); in a certain period in which the biological signal is being acquired, set as a plurality of extraction time windows a plurality of time windows having different time lengths (paras 0054-0055, figs 6-7, showing different parameters are measured at different times, therefore having plurality of time windows that are different); extract a feature value of the biological signal in each of the plurality of extraction time windows (figs 6-7, para 0055): and estimate a state of the subject based on the extracted feature value(para 0004, 0035).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20170360379 granted to Yang et al. (hereinafter “Yang”) in view of US Pat Pub No. 20100204550 granted to Heneghan et al. (hereinafter “Heneghan”).

Regarding claim 7, Yang discloses the state estimation apparatus according to claim 6, wherein the feature value is at least one selected from the group consisting of a frequency-based feature value based on a frequency of a heartbeat interval obtained from the pulse wave of a human that is the subject (para 0021), a time-based feature value obtained from time series data of the heartbeat interval (para 0021), and a respiration-based feature value that is a feature value but fails to disclose a time-based feature value obtained from time series data of the body motion of the human.
Heneghan teaches a similar apparatus, system and method for monitoring the patient’s health and physiological changes. Heneghan teaches collecting various measurements, which includes respiratory movements which can be analyzed for evidence of changes in respiratory rate, and monitoring movement signals in order to determine when the subject is asleep (abstract, para 0046). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Yang with the teachings of Heneghan to provide measuring the movement of the patient being monitored in order to provide the predictable result of determining when the patient being monitored is asleep.

Regarding claim 8, Yang as modified by Heneghan renders the state estimation apparatus according to claim 7 obvious as recited hereinabove, Heneghan further teaches wherein the respiration-based feature value is at least one selected from the group consisting of an average value of the respiratory variation component in the plurality of extraction time windows, a standard deviation of the respiratory variation component in the plurality of extraction time windows, a minimum value of the respiratory variation component in the plurality of extraction time windows, and a maximum value of the respiratory variation component in the plurality of extraction time windows (para 0049, 0055, discussing obtaining average respiration frequency, as well as median frequency, variance of the respiratory frequency, percentile distributions of the respiratory frequency and auto-correlation of the respiratory frequency).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat Pub No. 20190167200 granted to Jang et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792